Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
1.	The amendment filed on 08/29/2022 has been made of record and entered.  Claims 1-9 & 18-35 have been canceled.  Claims 10-15 & 17 have been amended.  Claims 36-47 have been added.
	Claims 10-17 & 36-47 are currently pending in this application and under consideration.

Claim Objections
2.	Claims 10, 13, & 47 are objected to because of the following informalities: 
A.	In claim 10, line 5, “sulphuric” should be changed to --sulfuric--.
B.	In claim 13, line 8, “sulphuric” should be changed to --sulfuric--.
C.	In claim 47, line 5, “sulphuric” should be changed to --sulfuric--.
D.	In claim 47, line 7, “homogenous” should be changed to --homogeneous--.
E.	In claim 47, lines 11-12, “form wherein:” should be changed to --form, wherein--.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112 (First Paragraph)
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 10-17 & 36-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
A.	Regarding claims 10, 13, & 47, the instant disclosure does not appear to provide support/basis for the limitation “components comprising titanium dioxide” in the claims.  The instant specification discloses mixing “titanium dioxide” with one or more acids to form a homogeneous paste, but not “components comprising titanium dioxide”.  The phrase “components comprising titanium dioxide” means other metal(s) and/or metal oxide(s) other than titanium dioxide could be contained with the titanium dioxide as a mixed metal oxides and this is not the same as the “titanium dioxide” alone as previously presented in this application for examination.
B.	Regarding claims 10 & 13, the limitation on “substantially no alumina” is not supported by the instant disclosure.  The instant specification, paragraph [0011] discloses “Various inorganic binders have been investigated to reinforce the structure of titania-based extrudates, and these include alumina and alumina-based composites, clays, boric acid, and activated titania and titania-based composites.”.  This section of the disclosure does not provide adequate support for the claimed limitation “substantially no alumina”.  Also, “substantially no alumina” does not mean there is no alumina in the product obtained from the claimed method but the product obtained could contain a very small amount of the alumina due to the phrase “substantially”.  This is not discussed in the instant disclosure or the instant disclosure does not provide any discussion regarding the criticality of the alumina in the porous, extruded titania-based material produced by the claimed method.
C.	Regarding claim 13, the instant disclosure does not appear to provide support/basis for the limitation “one or more components comprising one or more acids” in the claim.  The instant specification discloses “one or more acids” but not “one or more components comprising one or more acids”.  The phrase “one or more components comprising one or more acids” means other materials, compounds, elements, etc. other than the acids being recited in the claim could be contained with one or more acids being claimed and this is not the same as the “one or more acids” alone as previously presented in this application for examination.

Claim Rejections - 35 USC § 102(a)(1)
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 10-17, 36, 39-44, & 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szymanski et al. (US 5,484,757).
	Szymanski et al. ‘757 discloses a method of making a titania-based catalyst carrier which comprise: a) forming a mixture of titania hydrate pulp with an acid; b) shaping the mixture in a desired ceramic shape; and thereafter firing the shaped mixture to form a product with a surface area of less than 200 m2/g (See col. 6, claim 1).  The titania hydrate pulp is compounded with an acid, a temporary binder and enough water to make the mixture extrudable (See col. 7, claim 2).  The acid is nitric acid (See col. 7, claim 3).  The surface area of the titania-based catalyst carrier is from about 15 to about 95 m2/g (See col. 8, claim 9).  See also claims 7-12 at col. 7- col. 8 of the reference for more details.
	In Example 2 of the reference, two mixing techniques were used.  In both cases the amount of both acid and starch additives as 4% of the hydrate pulp weight.  Water represented 40-48% of the hydrate pulp weight.  The acids used were nitric and formic acids.  All samples were fired to the same calcination temperature of 350oC.
	Technique A involved dry mixing the hydrate pulp with starch for one minute and then add all acid and water and mix for a further two minutes with high shear.  This is the technique that is generally applicable to the production of low to moderate surface area carriers with excellent strength.
	Technique B illustrates the importance of the order of mixing when high surface area products are desired.  The hydrate pulp is dry mixed for 15 seconds before 80% of the total water is added and the mixture is wet mixed for about 2 minutes under high shear.  The acid is then added with the remainder of the water and the mixture is subjected to high shear mixing for a further 25 minutes.  When nitric acid was used this mixing resulted in the formation of a slurry-like paste about the consistency of toothpaste.  The starch binder is then added with mixing for a further 8 minutes or thereabout.  The effect this addition is to increase the viscosity sufficiently to yield an extrudable mixture.  This technique allows the production of the carrier product with moderate to high surface areas while retaining good accompanying physical properties.  The crush strength of technique A is 8.0 Newtons (which is equivalence to 1.80 lbf) and technique B is 16.0 Newtons (which is equivalence to 3.60 lbf) (See Table 1 at col. 6). 
	The reference appears to teach the claimed process of preparing a porous, extruded titania-based material comprises substantially no alumina and has a crush strength greater than 3.0 lbf as being recited, thus anticipates the instant claims.	

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.	Claim(s) 10-12 & 36-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chopin et al. (US 5,045,301).
	Chopin et al. ‘301 discloses a process for the production of shaped articles by first forming the titanium dioxide then add the water, forming additives, and followed by shaping the mixture by extrusion, molding or the like, and optionally drying and calcining the resulting shaped article (See col. 3, lines 49-63).  The shaped articles produced have a notable solidity or crush strength, and exceptional attrition properties, together with a high specific surface area as high as 300 m2/g, a pore volume ranges from 0.05 to 0.5 cm3/g (See col. 4, lines 1-12).  Suitable forming additives including cellulose, inorganic acids, etc. (See col. 4, lines 20-30).  The titanium dioxide product has a mean dimension of greater than 20 nanometers, typically ranging from 30 to 70 nanometers (See col. 3, lines 31-37).
	Example 1 of the reference discloses 500 g of the titanium dioxide powder, which comprised of particles having a mean dimension of approximately 50 nanometers, were mixed with 130 g of water and 60 g of a forming additive, nitric acid for 1 hour in a Kustner mixer.  The mixture obtained has the following composition: (i) 69% TiO2 powder; (ii) 21% water (water added); (iii) 10% nitric acid (forming additive).  This mixture was extruded into cylindrical granules having a diameter of 3.2 nm.  These extrusions were dried and calcined.  The articles or extrusions obtained had the following properties: (a) specific surface area: 200 m2/g; (b) total pore volume: 32 cm2/g; and (c) crushing strength of grains: 1 daN/mm (which is equivalence to 2.248 lbf).  See also entire reference for more details.
	Regarding claims 10-12 & 36-41, the reference appears to disclose the claimed process, however the crush strength of the product obtained by the disclosed process is 1 daN/mm, which is 2.248 lbf, which is below the claimed crush strength of greater than 3.0 lbf.
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to control/optimize the amounts of the components (the titanium dioxide, the water, forming additive, etc.) in the mixture and process conditions, such as drying and calcining temperatures, in order to achieve a useful shaped article of titanium dioxide having effective crush strength because these are results-effective variables, in view of In re Boesch.

	B.	Claim(s) 13-17 & 42-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chopin et al. (US 5,045,301) taken together with Shen et al. (US 5,962,367).
	Chopin et al. ‘301 discloses a process for the production of shaped articles as discussed above.
	Chopin et al. ‘301 does not specifically teach adding more than one forming additives, such as the cellulose (which is the claimed porogen) and the nitric acid (which is the claimed acid) together to form a homogeneous paste or a mixture.
  	Shen et al. ‘367 teaches to add both of the molding additive (such as nitric acid) and the pore-enlarging agent (such as cellulose) together to form a mixture to obtain a catalyst support comprising titanium oxide (See Shen et al. ‘367 at col. 12, claims 1 & 4).
	Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have utilized both of the forming additives (cellulose and nitric acid) in the process of Chopin et al. ‘301 to form a paste or a mixture because Shen et al. ‘367 teaches to do so for the same process and producing the same product.
	Regarding the crush strength of the claimed porous, extruded titania-based material produced by the claimed process, the crush strength of the product obtained by the disclosed process is 1 daN/mm, which is 2.248 lbf, which is below the claimed crush strength of greater than 3.0 lb.
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to control/optimize the amounts of the components (the titanium dioxide, the water, forming additive, etc.) in the mixture and process conditions, such as drying and calcining temperatures, in order to achieve a useful shaped article of titanium dioxide having effective crush strength because these are results-effective variables, in view of In re Boesch.

Response to Applicants’ Arguments
5.	The remarks filed on 08/29/2022 have been fully reviewed and considered, and the arguments are not deemed persuasive in view of the new ground of rejection(s) and/or objection(s) above.

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Citations
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
8.	Claims 10-17 & 36-47 are pending.  Claims 10-17 & 36-47 are rejected.  No claims are allowed.

Contacts
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (9:00 am – 5:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
October 18, 2022